Order, Supreme Court, New York County (Myriam Altman, J.), entered on July 13, 1989, which granted defendants’ motion to the extent of dismissing, with prejudice, the third, fourth and fifth causes of action of the complaint in their entirety and which denied defendants’ motion seeking dis*243missal of the first and second causes of action of the complaint, unanimously affirmed without costs.
In this action by plaintiffs, two employment agencies specializing in the placement of computer programers for temporary employment, against the defendants seeking, inter alia, monetary damages for tortious interference with contract and for wrongful inducement of a breach of contract, the court below properly determined that triable issues of fact precluded summary judgment dismissing plaintiffs’ first and second causes of action of the complaint, particularly where conflicting affidavits were submitted by the parties, raising issues of credibility as to whether plaintiffs’ employees left because they desired permanent employment elsewhere or because of improper threats, intimidation and wrongful inducement by the defendants (Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183 [1980]; Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338 [1974]).
There are triable issues of fact as to whether the defendants did, in fact, interfere with plaintiffs’ contract to supply consultants to a third party, Equitable Capital Management Corp., as to the enforceability of the restrictive covenants encompassed in the consultants’ respective employment contracts with the plaintiffs, and as to whether the "at-will” nature of the employment contracts in question insulated the defendants from any liability for tortious interference therewith (Columbia Ribbon & Carbon Mfg. Co. v A-1-A Corp., 42 NY2d 496 [1977]; Graham v Dim-Rosy U.S.A. Corp., 128 AD2d 417 [1st Dept 1987]). Concur—Murphy, P. J., Sullivan, Ross, Asch and Smith, JJ.